DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2022/0083299 A1) in view of Yoshizawa et al. (US 2020/0389691 A1).
With respect to Claim 1, Sakai’299 shows an information processing apparatus (Figure 1 multifunctional peripheral 100) comprising: at least one processor and at least one memory coupled to the at least one processor and storing instructions, which when executed by the at least one processor (Figure 1, processor 110 and storage 140), cause the at least one processor and the at least one memory to act as: 
a display unit configured to display (Figure 1 display section 120),   [ ], a plurality of display objects for giving instructions to perform processing (Figure 2 and paragraphs [0042]-[0044] The mode items 201 to 204 are respectively items (objects) used for instructions for shift to operation modes corresponding to the mode items 201 to 204, each mode item used for executing a function like scan, fax, copy, setting); and 
an acquisition unit configured to acquire use histories of the plurality of display objects (paragraph [0035] shows storing operation histories in the past, paragraph [0046] every time the processor 110 executes an operation such as a printing job or scan, the processor 110 stores an operation mode, a value of each of setting items, a date and time, and a user of the operation in the storage medium 140 as information concerning an operation history in association with one another), wherein a number of display objects to be displayed on a single page of the operation screen among the plurality of display objects is determined based on at least the acquired use histories (paragraph [0046]-[0048] processor 110 extracts dates and times associated with operation histories, sorts the operation histories in descending order of the extracted dates and times to specify time-series order, and displays, in the specified order, side by side, the history items 211 indicating the operation histories, paragraph [0050] the history display region 210 as a region that can be scrolled according to swipe operation in a decided direction on the touch panel of the input section 130, operation of a hard button of the input section 130, or the like. Consequently, the processor 110 can include the history items 211 in the history display region 210 even if not all of the history items 211 can be displayed on the display section 120 at a time).  
Sakai’299 does not specifically show a display unit configured to display, on a plurality of pages of an operation screen.
Yoshizawa’691 shows a display unit configured to display, on a plurality of pages of an operation screen (Paragraph [0144] buttons that the user frequently uses may be arranged, operation panel 402 may be a form in which it is divided into a plurality of pages).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sakai’299 to include a display unit configured to display, on a plurality of pages of an operation screen method taught by Yoshizawa’691. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve usability of an operational input of an electronic device by a user permit having multiple buttons in a screen and have them organized (paragraph [0014]).

With respect to Claim 7, Sakai’299 shows an information processing apparatus according to claim 1, wherein each of the plurality of display objects is a display object for giving an instruction to perform processing for calling an application (paragraph [0044] mode items are items used for an instruction for shift to a copy, fax, scan, setting mode for executing the a function/application), and wherein the application to be called and a setting value to be used in the application are settable for each of the plurality of display objects (Figures 2 and 3, having the function and the settings for the function).  
With respect to Claim 11, the combination of Sakai’299 and Yoshizawa’691 shows an information processing apparatus according to claim 1, wherein the use histories are stored for each of users including a first user ( in Sakai’299: paragraph [0046] every time the processor 110 executes an operation such as a printing job or scan, the processor 110 stores an operation mode, a value of each of setting items, a date and time, and a user of the operation in the storage medium 140 as information concerning an operation history in association with one another), and the number of display objects is determined for the first user based on the use histories stored for the first user (in Sakai’299: paragraph [0035] shows storing operation histories in the past, paragraph [0046] every time the processor 110 executes an operation such as a printing job or scan, the processor 110 stores an operation mode, a value of each of setting items, a date and time, and a user of the operation in the storage medium 140 as information concerning an operation history in association with one another).  

With respect to Claim 12, the combination of Sakai’299 and Yoshizawa’691 shows an information processing apparatus according to claim 1, wherein in a case where a number of the plurality of display objects to be displayed exceeds the number of display objects (in Sakai’299: paragraph [0050] the history display region 210 as a region that can be scrolled (when exceeds the display area) according to swipe operation in a decided direction on the touch panel of the input section 130), the display unit displays the plurality of display objects on the plurality of pages based on a set display order of the plurality of display objects (in Yoshizawa’691: Paragraph [0144] operation panel 402 may be a form in which it is divided into a plurality of pages for better organization like described above in the combination).  
With respect to Claim 13, the combination of Sakai’299 and Yoshizawa’691 shows an information processing apparatus according to claim 12, wherein a -33 -10210734US01priority display object to be displayed on a priority basis on a first page of the operation screen is determined among the plurality of display objects based on the use histories (in Sakai’299: paragraph [0046]-[0048] processor 110 extracts dates and times associated with operation histories, sorts the operation histories items/objects in descending order of the extracted dates and times to specify time-series order, and displays, in the specified order, side by side, the history items 211 indicating the operation histories).  
With respect to Claim 14, the combination of Sakai’299 and Yoshizawa’691 shows an information processing apparatus according to claim 13, wherein the set display order is changed so that the priority display object is displayed on the first page of the operation screen (in Yoshizawa’691: Paragraph [0144] arrange buttons that the user frequently uses, operation panel 402 may be a form in which it is divided into a plurality of pages, therefore organizing the buttons in desired order as per above combination).  
With respect to Claim 18, Sakai’299 shows an information processing apparatus according to claim 1, wherein the information processing apparatus is an image forming apparatus including an image forming unit configured to form an image (Figure 1 multifunctional peripheral 100). 
With respect to Claim 19 and 20, arguments analogous to those presented for claim 1, are applicable. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2022/0083299 A1) in view of Yoshizawa et al. (US 2020/0389691 A1) further in view of Lee et al. (US 2017/0061521 A1).

With respect to Claim 9, the combination of Sakai’299 and Yoshizawa’691 does not specifically show shows an information processing apparatus according to claim 1, wherein the display unit changes the number of display objects based on a set value of the number of display objects.  
Lee’521 shows wherein the display unit changes the number of display objects based on a set value of the number of display objects (paragraphs [0134] number of icons to display can be set in advanced, paragraph [0213], a button for enabling a user to change a setting for the number of icons for goods items may be displayed on the display unit 160 ).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sakai’299 and Yoshizawa’691 to include wherein the display unit changes the number of display objects based on a set value of the number of display objects method taught by Lee’521. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to allow for desired customizability.


Allowable Subject Matter
Claims 2-6, 8, 10, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675